UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

  ANGEL LYNETTE STONE,

                              Plaintiff,
                                                                  Hon. Hugh B. Scott


                                                                        18CV574
                         v.
                                                                       CONSENT

                                                                          Order
  ANDREW SAUL, COMMISSIONER,

                                  Defendant.


       Before the Court are the parties’ respective motions for judgment on the pleadings

(Docket Nos. 15 (plaintiff), 18 (defendant Commissioner)). The parties here consented to

proceed before a Magistrate Judge (Docket No. 21, reassignment Order, July 9, 2019). Having

considered the Administrative Record, filed as Docket No. 8 (references noted as “[R. __]”), and

the papers of both sides, this Court reaches the following decision.

                                           INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final determination

of the Commissioner of Social Security that plaintiff is not disabled and, therefore, is not entitled

to disability insurance benefits. This matter is on remand from an earlier application and

judicial review, Stone v. Colvin, No. 15CV495.

                                PROCEDURAL BACKGROUND

       The plaintiff (“Angel Stone” or “plaintiff”) filed an application for disability insurance

benefits on November 9, 2012, for an alleged onset date of December 9, 2010 [R. 10]. That
application was denied initially. The plaintiff appeared before the first Administrative Law

Judge (“ALJ”), who considered the case de novo and concluded, in a written decision dated

January 16, 2014, that the plaintiff was not disabled within the meaning of the Social Security

Act [R. 10, 874]. The Appeals Council denied plaintiff’s request for review on April 20, 2015

[R. 865]. Plaintiff then sought judicial review, Stone v. Colvin, supra, No. 15CV495. On

July 14, 2016, Judge Michael Telesca remanded, holding that the ALJ erred in assessing

plaintiff’s need for frequent bathroom breaks and in failing to consult with a vocational expert,

id., Docket No. 15, 2016 U.S. Dist. LEXIS 92420 (W.D.N.Y. July 14, 2016) (Telesca, J.)

[R. 847].

       Upon remand [see R. 861], a second ALJ conducted a hearing on November 2, 2017,

with testimony from a vocational expert [R. 760, 798, 835]. That ALJ rendered a written

decision on January 31, 2018, again finding that plaintiff was not disabled [R. 760]. That ALJ’s

decision became the final decision of the Commissioner when administrative review by the

Appeals Council was not sought [R. 756].

       Plaintiff commenced this action on November 18, 2018 (Docket No. 1). The parties

moved for judgment on the pleadings (Docket Nos. 15, 18), and plaintiff duly replied (Docket

No. 19). Upon further consideration, this Court then determined that the motions could be

decided on the papers.

                                  FACTUAL BACKGROUND

       Plaintiff, a 37-year-old on the date last insured (on December 31, 2016) with a high

school education, last worked as an administrative clerk and as a housekeeper cleaner (although

the latter position was not performed at substantial gainful activity level) [R. 763, 774].


                                                  2
                        MEDICAL AND VOCATIONAL EVIDENCE

       At Step One of the five-step analysis, the ALJ found that plaintiff had not engaged in

substantial gainful activity since the alleged onset date of December 9, 2010 [R. 763-64]. At

Step Two, the ALJ then found that plaintiff had severe impairments of interstitial

cystitis/endometriosis; bipolar disorder; adjustment disorder with anxiety and depressed mood;

and obsessive-compulsive disorder (“OCD”) [R. 764-65]. The ALJ, however, deemed as not

severe her kidney stones, diabetes, hypertension, and lumbar spine disorder [R. 764]. At Step

Three, the ALJ found that plaintiff did not have an impairment or combination of impairments

that were listed in the Social Security regulations or medically equal listed impairments [R. 765-

67]. (Docket No. 18, Def. Memo. at 14.)

       In particular, for the mental impairments under Listings 12.04, 12.06, and 12.08, the ALJ

found that “Paragraph B” criteria were not satisfied [R. 765]. Under the factors for

understanding, remembering or applying information; interacting with others; concentrating,

persisting, or maintaining pace; and adapting or managing oneself, for each the ALJ found was

only moderate limitations [R. 765-67]. The ALJ also concluded that “Paragraph C” criteria

were not met [R. 767]. Plaintiff claimed mental impairments of anxiety, depression and OCD,

symptoms of variable moods, irritability, crying spells, panic, paranoia, self-esteem issues, loss

of interest in activities once enjoyed, decreased energy, social isolation, confusion, insomnia,

compulsive behavior [R. 768]. She has difficulty with activities of daily living and relies upon

her husband for assistance [R. 768].

       In considering Step Four, the ALJ found that plaintiff had a residual functional capacity

to perform sedentary work, with limitations. Specifically, the ALJ found that plaintiff could


                                                 3
understand, remember and carry out simple instructions and tasks, with no supervisory duties or

independent decision-making or strict product quotas. Plaintiff could work with minimal

changes in work routines and processes. She could have frequent interaction with supervisors,

coworker and the general public. To work, plaintiff needed two allowed additional restroom

breaks up to 5 minutes each. [R. 767.] At Step Four, with this capacity and the inability to

perform plaintiff’s past work, the vocational expert opined that plaintiff could not perform her

past relevant work as an administrative clerk [R. 774, 838-39] (Docket No. 18, Def. Memo. at

15). Turning to Step Five, the vocational expert opined that a hypothetical claimant like

plaintiff was able to perform such occupations as a document preparer clerk, food order clerk,

and an assembler, each sedentary exertion level occupations [R. 775, 839] (id.). As a result, the

ALJ held that plaintiff was not disabled [R. 776].

                                         DISCUSSION

       The only issue to be determined by this Court is whether the ALJ’s decision that the

plaintiff was not under a disability is supported by substantial evidence. See 42 U.S.C.

§ 405(g); Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991). Substantial evidence is defined

as “‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. National Labor Relations Bd., 305 U.S. 197, 229 (1938)).

Standard

       A.      Five-Step Analysis

       For purposes of both Social Security Insurance and disability insurance benefits, a person

is disabled when unable “to engage in any substantial gainful activity by reason of any medically


                                                 4
determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 1382c(a)(3)(A).

       Such a disability will be found to exist only if an individual’s “physical or mental

impairment or impairments are of such severity that [he or she] is not only unable to do [his or

her] previous work but cannot, considering [his or her] age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy . . . .”

42 U.S.C. §§ 423(d)(2)(A) & 1382c(a)(3)(B).

       The plaintiff bears the initial burden of showing that the impairment prevents the

claimant from returning to his or her previous type of employment. Berry v. Schweiker,

675 F.2d 464, 467 (2d Cir. 1982). Once this burden has been met, “the burden shifts to the

[Commissioner] to prove the existence of alternative substantial gainful work which exists in the

national economy and which the plaintiff could perform.” Id.; see also Dumas v. Schweiker,

712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980).

       In order to determine whether the plaintiff is suffering from a disability, the ALJ must

employ a five-step inquiry:

       (1) whether the plaintiff is currently working;

       (2) whether the plaintiff suffers from a severe impairment;

       (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

       (4) whether the impairment prevents the plaintiff from continuing past relevant
       work; and

       (5) whether the impairment prevents the plaintiff from doing any kind of work.



                                                 5
20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be

either disabled or not disabled at any step in this sequential inquiry, the ALJ’s review ends.

20 C.F.R. §§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir.

1992). However, it should be noted that the ALJ has an affirmative duty to fully develop the

record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

       To determine whether an admitted impairment prevents a claimant from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity and the physical

and mental demands of the work that has done in the past. 20 C.F.R. §§ 404.1520(e) &

416.920(e). When the plaintiff’s impairment is a mental one, special “care must be taken to

obtain a precise description of the particular job duties which are likely to produce tension and

anxiety, e.g. speed, precision, complexity of tasks, independent judgments, working with other

people, etc., in order to determine if the claimant’s mental impairment is compatible with the

performance of such work.” See Social Security Ruling 82-62 (1982); Washington v. Shalala,

37 F.3d 1437, 1442 (10th Cir. 1994). The ALJ must then determine the individual’s ability to

return to past relevant work given the claimant’s residual functional capacity. Washington,

supra, 37 F.3d at 1442.

       B.      Treating Physician Standard, Pre-March 2017 Claims

       Plaintiff’s 2010 claims predate changes to the treating opinion regulations. The treating

physician rule applies to claims filed before March 27, 2017, 20 C.F.R. §§ 404.1527, 416.927

(2017), such as this one. The current version of the SSA regulations eliminates the treating

physician’s rule, but for applications filed on or after March 27, 2017, 20 C.F.R. §§ 404.1520c,

416.920c. E.g., Barco v. Comm’r, 330 F. Supp. 3d 913, 918 n.2 (W.D.N.Y. 2018) (Wolford, J.)


                                                 6
(treating physician rule applies for claims filed in December 2013); Tuper v. Berryhill,

No. 17CV6288, 2018 U.S. Dist. LEXIS 149125, at *2, 8 & n.2 (W.D.N.Y. Aug. 31, 2018)

(Payson, Mag. J.) (treating physician rule applies to claim filed May 2013). The treating

physician rule provided that

   A treating physician is entitled to controlling weight if it is well supported by clinical
   and laboratory techniques and is not inconsistent with other substantial evidence.
   See 20 C.F.R. § 404.1527; see also Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118
   (2d Cir. 1998) (discussing application of the treating physician rule). Additionally,
   “the Commissioner ‘will always give good reasons’” for the weight given to a
   treating source opinion. Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)
   (quoting 20 C.F.R. § 404.1527(d)(2); citing 20 C.F.R. § 416.927(d)(2)). While an
   ALJ may give less than controlling weight to a treating physician’s opinion, he or she
   must “comprehensively set forth [his or her] reasons for the weight assigned to a
   treating physician's opinion.” Halloran, 362 F.3d at 33. “Those good reasons must
   be ‘supported by the evidence in the case record, and must be sufficiently specific. . .
   .’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Social
   Security Ruling (“SSR”) 96-2p, 1996 SSR LEXIS 9 at *12, 1996 WL 374188, at *5
   (S.S.A. July 2, 1996) [(rescinded 2017)].

Taillon v. Comm’r, No. 17CV6812, 2019 U.S. Dist. LEXIS 53376, at *5 (W.D.N.Y. Mar. 28,

2019) (Telesca, J.).

Application

       In the instant case, the issue is whether the ALJ had substantial evidence to support the

decision rendered denying disability coverage. The specific issues stem from the ALJ’s

consideration of plaintiff’s mental health. Plaintiff argues that the ALJ’s mental RFC

determination is not supported by substantial evidence given the ALJ’s mischaracterizations and

cherry picking from the record. She contends that the ALJ mischaracterized plaintiff’s activities

of daily living and improperly evaluated NPP Kimberly Conroy’s treating relationship and

medical opinion. (Docket No. 15, Pl. Memo. at 1, 22-27.) She also asserts that the ALJ failed



                                                 7
to take into consideration her hallucinations of Jesus while asserting that plaintiff’s normal

findings misreads the medical record (id. at 23, 25).

       Defendant retorts that plaintiff’s arguments call for reweighing of the evidence which is

not this Court’s rule in judicial review of the administrative decision (Docket No. 18, Def.

Memo. at 16-17). Defendant claims that plaintiff never claimed hallucinations in her

application and hallucinations were not noted in her function report, at her 2013 hearing, in her

2013 or 2017 consultative psychological examinations (id. at 23-24).

       Plaintiff replies that the record indicates that she was undergoing mental health treatment

throughout the relevant period and that these limited her ability to work, despite the ALJ’s

contrary findings (Docket No. 19, Pl. Reply Memo. at 2).

I.     Plaintiff’s Activities of Daily Living

       Defendant points out instances where plaintiff stated that she cared for her infant

daughter (Docket No. 18, Def. Memo. at 21-22) and later when her daughter was an elementary

school student (id. at 19). Plaintiff reported that she provided care to her daughter (id. at 21

[R. 158, 402, 43-44 (first hearing transcript), 766, 769 (ALJ decision)]). Defendant also

indicates other aspects of plaintiff’s daily living that she performed, either by herself or with

assistance of her common law husband or others, concluding that there was substantial evidence

for the ALJ’s findings (id. at 19, 22 (shopping, driving, managing personal finances), 23

(socializing with family and friends); [R. 158, 769]). Plaintiff also did not seek formal

psychiatric treatment until 2013 (id. at 20; [R. 516-26, 771]). Defendant argues that plaintiff

identified “her physical rather than mental impairments as limiting her activities of daily living”

(Docket No. 18, Def. Memo. at 22 (emphasis added)). Defendant next contends that substantial


                                                  8
evidence supports ALJ’s view of NPP Conroy’s opinion (id. at 25-29). Further, plaintiff did not

actually establish a treating relationship with a psychiatric specialist until 5½ years after onset

date (id. at 26-27) but plaintiff was prescribed psychiatric medication from her primary care

physician (Docket No. 19, Pl. Reply Memo. at 2 [e.g., R. 516, 518, 526]).

II.    Plaintiff’s Mental Health Treatment Record

       Nurse Conroy in October 2017 reported that plaintiff’s symptoms caused a serious

inability to meet competitive standards due to her mental impairments [R. 1076-77, 771]. The

ALJ discounted this finding because it was not consistent with plaintiff’s “self-reported wide

range of activities of daily living” including child care, driving, handling finances, and shopping

[R. 771]. Plaintiff points out that Conroy was a mental health nurse practitioner rather than a

mere registered nurse [cf. R. 771] (Docket No. 15, Pl. Memo. at 25) who prescribed and adjusted

plaintiff’s mental health medication (id.). Contrary to defendant’s contention (Docket No. 18,

Def. Memo. at 26-27) that plaintiff did not have a treating relationship with a psychiatric

specialist for five and a half years, plaintiff argues that Conroy was her “treating psychiatric

provider during and after the insured period” (Docket No. 19, Pl. Reply Memo. at 3). She faults

the ALJ for cherry picking the record, disregarding her mental health treatment and

hallucinations (Docket No. 15, Pl. Memo. at 25). The ALJ also failed to explain why he was

rejecting Conroy’s medical opinion, despite defendant’s present arguments (Docket No. 19, Pl.

Reply Memo. at 3).

III.   Intersection of Alleged Errors

       This case boils down to consideration of plaintiff’s activities of daily living and how

consistent these activities are with Conroy’s findings. Both parties point to portions of


                                                  9
plaintiff’s medical record to support their positions, with defendant pointing out Conroy’s mental

status examination reports and plaintiff refers to the history of her illness (compare, e.g.,

[R. 1128-29] with [R. 1127] (notes form Mar. 8, 2017, examination)). These notes present that

plaintiff generally within normal limits, continued to hallucinate off and on while still on

medication. Defendant notes one portion of the record for the within normal limits mental

status report that also states that plaintiff continued to hallucinate Jesus in her bathroom “which

has been ongoing without change” [R. 1061, 1216, June 28, 2017, examination report]. The

ALJ did not resolve how much plaintiff performed of her activities of daily living without

assistance and how much she did with assistance, or the degree of assistance provided. Plaintiff

reported, for example, that she did not do laundry and that her common law husband assists her

due to back pain [R. 159] but the ALJ found that plaintiff “engage[d] in household chores”

[R. 769]. Plaintiff apparently performed what chores she could while assisted by medication

when her husband and others were not present [R. 159, 818-19]. She testified that her husband

came home from his full-time job to work a second full-time job at home performing chores she

could not [R. 159, 818]

       While this Court may reach different conclusions from which the ALJ did if reviewing

this record and rendering factual findings, the role here is to determine if errors of law occurred.

The ALJ erred in not acknowledging contrary points in Conroy’s reports, see Goins o/b/o J.D.G.

v. Berryhill, No. 16CV6398, 2017 U.S. Dist. LEXIS 182711, at *10 (W.D.N.Y. Nov. 3, 2017)

(Telesca, J.) (Docket No. 19, Pl. Reply at 2). The ALJ fails to explain why those findings were

rejected with the mental status examinations were accepted.

       Thus, plaintiff’s motion for judgment (Docket No. 15) is granted.


                                                 10
                                        CONCLUSION

       For the foregoing reasons, plaintiff’s motion (Docket No. 15) judgment on the pleadings

is granted, and defendant’s motion (Docket No. 18) for judgment on the pleadings is denied.

Thus, the decision of the defendant Commissioner is vacated and remanded for further

proceedings consistent with the above decision to find additional facts, pursuant to sentence four

of 42 U.S.C. § 405(g), see Curry v. Apfel, 209 F.3d 117, 124 (2d Cir. 2000). The Clerk of the

Court shall close this case.

       So Ordered.




                                                              s/Hugh B. Scott
                                                            Hon. Hugh B. Scott
                                                     United States Magistrate Judge
Buffalo, New York
September 30, 2019




                                                11
